EXHIBIT 99.1 Occidental Petroleum Corporation Goldman Sachs Global Energy Conference 2013 Stephen I. Chazen President and Chief Executive Officer January 8 - 9, 2013 1 2 Christopher G. Stavros Vice President and Treasurer 212-603-8184 | chris_stavros@oxy.com Christopher M. Degner Senior Director - Investor Relations 212-603-8185 | christopher_degner@oxy.com Anthony J. Cottone Manager - Investor Relations 212-603-8188 | anthony_cottone@oxy.com 3 Oil & Gas - Improved Capital Efficiency & Operating Cost Reduction Program Oil & Gas - Improved Capital Efficiency & Operating Cost Reduction Program 4 Oil & Gas - Improved Capital Efficiency & Operating Cost Reduction Program Oil & Gas - Improved Capital Efficiency & Operating Cost Reduction Program 5 This page left intentionally blank. 6 7 64 Oxy’s US Operated Rig Activity 55 7 8 First Nine Months 2012 Results - Summary First Nine Months 2012 Results - Summary YTD 2012 YTD 2011 •Income from continuing operations •EPS (diluted) from continuing operations •Net Income •Reported EPS (diluted) •Worldwide oil and gas production volumes (mboe/d)+5% •US oil and gas production volumes (mboe/d)+10% •Capital Spending •Cash Flow from Operations ($ in millions, except EPS data) 8 9 Overriding Goal is to Maximize Total Shareholder Return •We believe this can be achieved through a combination of: •Growing our oil and gas production by 5% to 8% per year on average over the long term; •Allocating and deploying capital with a focus on achieving well above cost-of-capital returns (ROE and ROCE); –Return Targets* •Domestic - 15+% •International - 20+% •Consistent dividend growth, that is superior to that of our peers. *Assumes Moderate Product Prices What Is Our Philosophy & Strategy? What Is Our Philosophy & Strategy? 9 This page left intentionally blank. 10 11 1.Base/Maintenance Capital 2.Dividends 3.Growth Capital 4.Acquisitions 5.Share Repurchase Cash Flow Priorities 11 12 •Our ability to pay dividends is indicated by our free cash flow generation. •In February 2012 the Board of Directors increased the company’s dividend by 17% to an annualized rate of $2.16 per share, compared to the previous annual rate of $1.84. •We have now increased our dividend every year for 10 consecutive years, and a total of 11 times during that period. •This increase brings the company’s compound annual dividend growth rate over the last 10 years to 15.8%. •We expect to increase our dividends again this year and in the future at a rate that would maximize returns to our stockholders. Consistent Dividend Growth 12 13 Consistent Dividend Growth Note: Dividends paid as per the Record Date ($/share) 13 14 Worldwide Oil & Gas Producing Areas Colombia Colombia Libya Libya Oman Oman UAE UAE Yemen Yemen Bolivia Bolivia Qatar Qatar Iraq Iraq Bahrain Bahrain Focus Areas United States United States Permian Permian Basin Basin California California 14 15 Oil & Gas Production 9 months - 2012 (Million barrels of oil equivalent) 61% 82 39% 60% 59 29% 22 11% Oxy Is Primarily a Domestic Oil Producer Oxy Is Primarily a Domestic Oil Producer 15 16 •Total U.S. production in 3Q12 was 469 mboe/d, up 7 mboe/d from 2Q12 the 8th consecutive quarterly domestic volume record for Oxy.Year-over-year, production grew by 8%, or 33 mboe/d, of which 30 mb/d was oil growth. +30 mb/d oil production growth Key Performance Metrics - Production Growth Key Performance Metrics - Production Growth 16 Peer Company - Income per Boe of Production 17 (Nine Months ended 9/30/12) Integrated O&G Large Cap Independent E&P S/Mid Cap Oil Focused E&P 17 •These expenditures include capital for: –the Al Hosn Shah gas project which is expected to start production in late 2014; –gas and CO2 processing plants and pipelines to maintain or expand the capacity of these facilities to handle future production increases; –the chemical segment, and other items. 18 Capital Spending Capital Spending •In 2012, we expected to spend ~25% of our total capital expenditures on future growth projects that will contribute to our operations over the next several years. 18 4Q12 Outlook - Capital Program 4Q12 Outlook - Capital Program 19 This page left intentionally blank. 20 Peer Company - U.S. Capital Spending per Boe of Production 21 (Nine Months ended 9/30/12) Integrated O&G Large Cap Independent E&P S/Mid Cap Oil Focused E&P 21 22 •Over the past year, we have achieved our goal of increasing domestic production by 6 to 8 mboe/d quarter-over-quarter. –We expect our 4Q12 oil production to grow by about this much. –However, the expected decline in gas production resulting from the change in our capital program focus may offset some of the increased oil production on an equivalent basis. •Internationally, at current prices we expect production to be approximately flat with 3Q12, while sales volumes increase slightly. 4Q12 Outlook - Oil and Gas Production 22 23 •Base 5 - 8% Compounded Average Annual Growth –Current California risked prospects –Non-CO2 & CO2 in the Permian –Oman •Upside from Existing Holdings –New California conventional and unconventional prospects –Permian exploration –Williston Basin & Rockies –Oman exploration –Bahrain and Iraq •Additional opportunities from balance sheet and cash generation –Domestic property acquisitions –New Middle East projects Oil & Gas Volume Growth Drivers 23 24 California Overview California Overview Los Angeles Los Angeles Bakersfield Bakersfield Oxy Acreage •Largest acreage holder in CA with ~1.7 mm acres, majority of which are net mineral interests • 3Q12 production of 147 mboe/d •Diverse geologic characteristics and numerous reservoir targets •Development opportunities range from conventional to steam floods, water floods and shales •Drilling costs and expected ultimate recoveries (EURs) vary for each opportunity •78% interest in the Elk Hills Field — the largest producer of gas and NGLs in CA 24 25 California Conventional Exploration •World Class Province –35+ Billion BOE discovered –5 of top 12 U.S. oil fields •Significant Remaining Potential –Large undiscovered resources –Multiple play and trap types •Underexplored •Oxy –Major producer –Largest acreage holder –Successful explorer –Multi-year prospect inventory Sources: California Division of Oil, Gas & Geothermal Resources Gibson Consulting Oxy Fee/Lease 2 Billion BOE 20 Billion BOE 3 Billion BOE 10 Billion BOE Major Producing Basins Sacramento Sacramento San Francisco San Francisco Los Angeles Los Angeles Bakersfield Bakersfield 25 26 •Multi-year inventory of drill sites in CA, many of which are both outside of Elk Hills proper & the Kern County Discovery Area •30-day initial production rate for these wells is between 300 and 400 BOE per day •For the shale wells outside Elk Hills, ~80% of the BOE production is a combination of black oil and high- value condensate •We expect the cost of drilling and completing unconventional wells to decline significantly over the medium -term California Unconventional “Shale” Program 26 27 •Total CA production growth on a BOE basis is slower than we thought it would be, in part due to the Elk Hills decline, permitting issues and more recently low gas prices. •On a positive note, overall performance of the new resources has been consistent with expectations, including our unconventional opportunities for which well performance is similar to the type curves we disclosed a couple of years ago. •We will continue our focus on higher return, low cost opportunities in CA, and this is a very diverse opportunity set. •For example, Lost Hills - a major steam flood project –We expect to achieve significant production growth to about 15 mb/d in several years from the current 4 mb/d; –Total oil in place in Lost Hills is estimated to be about 500 million barrels; –Using reasonable assumptions, we expect to recover over 50 million barrels net to Oxy; –Our drilling costs in this area average in the low $200,000's per well and we expect to bring this average cost down over time. California Update California Update 27 28 •In mid-2010, we shifted our development program to conventional and unconventional opportunities outside of the traditional and more mature Elk Hills areas. 90 91 93 96 99 Liquids Production Volumes California Liquids Production +20 mb/d production growth 28 29 •Over the last several years we have spent $370 mm on the new Elk Hills gas plant. •The plant went into operation in early July and, notwithstanding initial startup issues, is positively affecting our operational efficiency and production including higher liquids yields. •The plant operated optimally for about one month in 3Q12 and has been operating as expected since. California Gas Processing Plant California Gas Processing Plant Elk Hills Cryogenic Gas Processing Plant 29 This page left intentionally blank. 30 31 Permian Basin Overview •3Q12 production of 209 mboe/d •Largest oil producer in Permian (~15% net share of total) •Largest operator in Permian (of 1,500+ operators) •~64% of Oxy’s Permian oil production is from CO2 related EOR projects - Oxy’s most profitable business •Drilled ~409 wells on operated properties in 2011 •Have another 2.5 BBOE of likely recoverable resource •1.7 bcf/d (0.5 tcf/year) of CO2 •Ample supply of CO2 accelerates project implementations 31 32 Acreage in Select Permian Plays (Thousands of Acres) •Permian non-CO2 business is one of Oxy’s fastest growing assets; •Since beginning delineation and development efforts in 2010, we have grown production by +25%; •As a result of the significant activity by us and our partners, our Permian acreage where we believe resource development is likely, has grown from our estimate of about 3 mm gross acres earlier in the year to about 4.8 mm acres in October; •Oxy's net share of this acreage grew from about 1 mm acres to about 1.7 mm acres during the same period. Permian non-CO2 Business 32 33 Map of Select Permian Basin Plays 33 34 Abu Dhabi - Al Hosn Gas Project (Shah Field) •Shah Gas Field one of the largest in the Middle East; •Oxy holds a 40% participating interest under a 30-year contract; •The project involves development of high-sulfur content reservoirs within the Shah field, located onshore ~180 km so. west of Abu Dhabi; •Production start-up is scheduled in late 2014; •Anticipated to produce ~500 mmcf/d of sales gas and 50 mboe/d of NGLs and condensate - providing net to Oxy ~200 mmcf/d of gas and ~20 mboed of NGLs and condensate. 34 35 Abu Dhabi - Al Hosn Gas Project (Shah Field) 35 This page left intentionally blank. 36 Abu Dhabi - Al Hosn Gas Project (Shah Field) 37 This page left intentionally blank. 38 39 Oxy Oman Gross Production Growth 39 –Working capital reduced our nine-month cash flow from operations of $9.2 billion by ~$660 mm to $8.5 billion. ~$510 mm of working capital use occurred in 3Q12.Capex was $7.7 billion for the first nine months, of which $2.6 billion was spent in 3Q12;YTD capex was 82% in oil and gas, 14% in midstream and remainder in chemicals.
